Title: To George Washington from Cadwalader Colden, 10 February 1795
From: Colden, Cadwalader
To: Washington, George


        
          Most Respectfull and Much Respected Sir
          Coldengham [N.Y.] Febry 10th 1795
        
        When I had the Honour to be introduced to your Excellency at New York, by Coll Hamilton, and about takeing My leave a Certain Suden Palpitation prevented my Addressing you as I

intended, by Saying that I thanked you for indulgeing me in paying My Respects at an Unusual hour, (it not being Levee Day) as I Could not think of leaveing the Citty Without Seeing the Man of Whom all the World Said So Much, And Whose Character (even in the Worst of times) I ever held in high Veneration; This Veneration increases with the Daily Occaisons given for Every True honest Hearted American to Love and Adore you, Your Love for your Country, Talents and Ability to Display that Love, together with a goodness of Heart, and greatness of Soul, Were not More Conspicuous in Defending your Country in time of War Then Since in Saveing it from the Callamitys of War as I hold no Publick Office Neither am initiated in any of the Modern Societies, Pray Accept this Faint tribute of Praise from an Old Individual Who Expects Soon to leave a Numerous Offspring of Sons and Daughters, their Children and Grand Children with this Pleaseing Idea, that they With greatfull hearts may long Enjoy the Blessings that you have Prepared for, and are endeavouring to Secure to the Sittizens of America, For Which God Reward you Amen. So Prays Your Excellencys Most faithfull Humble Sert
        
          Cadwallader Colden
        
      